NUMBER 13-07-504-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


JAMES RUSSELL LYNN,                                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


   On appeal from the 36th District Court of Aransas County, Texas.


                      MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
            Memorandum Opinion by Justice Benavides

      On October 20, 2005, James Russell Lynn pleaded guilty to violating a protective

order. TEX . PENAL CODE ANN . § 25.07 (Vernon 2003). The trial court deferred adjudication

and placed Lynn on community supervision for three years. TEX . CODE CRIM . PROC . ANN .

art. 42.12 § 5 (Vernon 2006). As a condition of his community supervision, Lynn was
ordered to attend a licensed drug treatment center where he was to remain until released

by the treatment center. Lynn failed to remain in the treatment center and left the State

of Texas. The State of Texas filed a motion to revoke Lynn’s community supervision and

to adjudicate the offense. A hearing was held on August 2, 2007, wherein Lynn pleaded

true to the State’s allegations. The trial court found that Lynn had violated the terms and

conditions of his community supervision and sentenced him to ten years in the Texas

Department of Criminal Justice.

          Lynn’s appellate counsel, concluding that "there are no arguable grounds to be

advanced on appeal," filed an Anders brief in which he reviewed the merits, or lack thereof,

of the appeal.1 We affirm.

                                             I. DISCUSSION

A.        Compliance with Anders v. California

          Lynn’s counsel filed an Anders brief, in which he concludes there is nothing that

merits review on direct appeal. Anders v. California, 386 U.S. 738, 744 (1967). Appellant's

brief meets the requirements of Anders. Id. at 744-45; see High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. [Panel Op.] 1978). In compliance with Anders, counsel presented

a professional evaluation of the record and referred this Court to what, in his opinion, are

all issues which might arguably support an appeal. See Anders, 386 U.S. at 744; Currie

v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812.




1
    Anders v. California, 386 U.S. 738, 744 (1967)
                                                     2
       Counsel has informed this Court that he: (1) has diligently read and reviewed the

record and the circumstances of Lynn's conviction, including the hearing at which Lynn

entered his plea and the sentencing hearing; (2) believes that there are no arguable

grounds to be advanced on appeal; and (3) forwarded to Lynn a copy of the brief along

with a letter informing Lynn of his right to review the record and to file a pro se brief. See

Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim.

App. 1991) (en banc); High, 573 S.W.2d at 813. No pro se brief has been filed by Lynn.

B.     Independent Review

       The United States Supreme Court has advised appellate courts that upon receiving

a "frivolous appeal" brief, they must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").

                                     II. CONCLUSION

       The judgment of the trial court is affirmed. We order counsel to notify appellant of

the disposition of this appeal and the availability of discretionary review. See Ex parte

Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam). Counsel has requested
                                              3
to withdraw from further representation of Lynn on appeal. We grant counsel’s motion to

withdraw.


                                                     __________________________
                                                     GINA M. BENAVIDES
                                                     Justice
Do not publish.
See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 12th day of June, 2008.




                                          4